Citation Nr: 0728251	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-38 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973 and from September 2001 to September 2002, with 
additional service in the U.S. Naval Reserves. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
bilateral hearing loss.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he developed hearing loss during his 
second period of active duty from September 2001 to September 
2002.  Prior to adjudicating this claim, however, the Board 
finds that additional development is needed.  

The veteran's service medical records make no reference to a 
hearing loss disability during his first period of active 
duty from April 1969 to April 1973.  Indeed, the record shows 
that the veteran developed a bilateral hearing loss 
disability at some time during the 28-year period between his 
two periods of active duty service.  

In this regard, audiometric testing during an examination in 
connection with his reserve service in January 2001 showed, 
in the right ear, a 30-decibel loss at the 500 Hz level, a 
25-decibel loss at the 1000 Hz level, a 40-decibel loss at 
the 2000 Hz level, a 55-decibel loss at the 3000 Hz level, 
and a 50-decibel loss at the 4000 Hz level.  Testing in the 
left ear revealed a 10-decibel loss at the 500 Hz level, a 5-
decibel loss at the 1000 Hz level, a 15-decibel loss at the 
2000 Hz level, a 40-decibel loss at the 3000 Hz level, and a 
50-decibel loss at the 4000 Hz level.  In light of these 
findings, the record shows that the veteran clearly had a 
bilateral hearing loss disability for VA purposes prior to 
his second period of active duty service.  38 C.F.R. 
§ 3.385(2006). 

The record also suggests that the veteran's preexisting 
hearing loss disability may have been aggravated during his 
second period of active duty from September 2001 to September 
2002.  During this period, in December 2001, the veteran was 
seen for complaints of increased pain and an inability to 
hear in his right ear after wax had been removed from his 
ears on the previous day.  A physical examination revealed a 
right tympanic membrane perforation.  A history of right 
tympanic membrane grafting was also noted.  As a result, a 
right tympanoplasty was performed in January 2002.  The 
veteran indicated that his hearing had improved somewhat when 
seen in April 2002. 

Audiometric testing in April 2002, however, showed that his 
hearing loss had actually worsened.  Testing in the right ear 
at that time revealed a 40-decibel loss at the 500 and 1000 
Hz levels, a 55-decibel loss at the 2000 Hz level, a 75-
decibel loss at the 3000 Hz level, and a 55-decibel loss at 
the 4000 Hz level.  Testing in the left ear revealed a 15-
decibel loss at the 500 and 1000 Hz levels, a 20-decibel loss 
at the 2000 Hz level, and a 55-decibel loss at the 3000 and 
4000 Hz levels.

In addition, a VA audiological evaluation report dated in 
November 2002, just several months following his separation 
from active duty, also confirms an increase in his 
preexisting bilateral hearing loss disability.  In this 
regard, the right ear demonstrated 55, 40, 50, 70, and 75-
decibel losses at the 500, 1000, 2000, 3000, and 4000 Hz 
levels, respectively, while the left ear demonstrated 30, 30, 
35, 70, and 60-decibel losses at those same levels.  

In light of these findings, the Board concludes that the 
veteran should be afforded a VA audiological examination to 
determine whether his preexisting bilateral hearing loss 
disability worsened as a result of his second period of 
active duty service from September 2001 to September 2002.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R.         § 
3.159(c)(4); see also, McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The record also indicates that outstanding treatment records 
exist which may be relevant to this appeal.  In 
correspondence dated in February 2005, the veteran enclosed a 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), in 
which he indicated that his hearing loss had been evaluated 
by a Dr. A.  It does not appear from the record, however, 
that the RO has made any attempt to obtain these records.  An 
attempt to obtain these records is therefore required.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that 
when reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them)

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file all 
outstanding records of treatment from Dr. 
A., as listed in the veteran's VA Form 
21-4138 dated in February 2005.  If no 
such records are available, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be scheduled to 
undergo a VA audiological examination to 
determine whether his preexisting 
bilateral hearing loss disability was 
aggravated by his second period of active 
duty.
Following an audiological evaluation and 
a review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's preexisting bilateral hearing 
loss disability increased in severity 
during his second period of active duty 
from September 2001 to September 2002, 
and if so, whether such worsening 
constitutes a natural progression of the 
disorder, or whether such worsening 
constituted chronic aggravation due to 
service.  The examiner should discuss the 
right tympanic membrane perforation, as 
well as any noise exposure, which 
occurred during this period of active 
duty.  A complete rationale for any 
opinion expressed must be provided.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

